          Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 1 of 24                              FILED
                                                                                             2020 Oct-06 AM 10:54
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

    JOHN ALLEN GREENE,                           )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )
                                                 )    Case No. 5:19-cv-00814-SGC
    SOCIAL SECURITY                              )
    ADMINISTRATION, Commissioner,                )
                                                 )
         Defendant.                              )

                              MEMORANDUM OPINION1

         The plaintiff, John Allen Greene, appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”) denying

his application for Disability Insurance Benefits (“DIB”). Greene timely pursued

and exhausted his administrative remedies, and the Commissioner’s decision is ripe

for review pursuant to 42 U.S.C §§ 405(g) and 1383(c)(3). For the reasons discussed

below, the Commissioner’s decision is due to be affirmed.

I. Procedural History

         Greene has a high school education and has previously been employed as a

furnace operator and a production worker. (Tr. at 21). In his application for DIB,

Greene alleged he became disabled on March 1, 2013, as a result of a variety of


1
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 7).
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 2 of 24




physical and mental impairments. (Id. at 15, 21). After his claim was denied, Greene

requested a hearing before an administrative law judge (“ALJ”). (Id.). Following a

hearing, the ALJ denied Greene’s claim. (Id. at 15-30). Greene was 49 years old

when the ALJ issued his decision. (Id. at 28, 30). After the Appeals Council denied

review of the ALJ’s decision (id. at 1), that decision became the final decision of the

Commissioner, see Frye v. Massanari, 209 F. Supp. 2d 1246, 1251 (N.D. Ala. 2001)

(citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). Thereafter, Greene

commenced this action. (Doc. 1).

II. Statutory and Regulatory Framework

      To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20 C.F.R. §

404.1505(a). Furthermore, a claimant must show he was disabled between his

alleged initial onset date and his date last insured. Mason v. Comm’r of Soc. Sec.,

430 F. App’x 830, 831 (11th Cir. 2011) (citing Moore v. Barnhart, 405 F.3d 1209,

1211 (11th Cir. 2005); Demandre v. Califano, 591 F.2d 1088, 1090 (5th Cir. 1979)).

The Social Security Administration (“SSA”) employs a five-step sequential analysis

to determine an individual’s eligibility for disability benefits.        20 C.F.R. §


                                          2
        Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 3 of 24




404.1520(a)(4).

      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at § 404.1520(a)(4)(i). If the claimant is engaged

in substantial gainful activity, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(i) and (b). At the first step, the ALJ determined

Greene last met the Social Security Administration’s insured status requirements on

December 31, 2017, and had not engaged in substantial gainful activity between the

alleged onset date of his disability and his date last insured. (Tr. at 18).

      If the claimant is not engaged in substantial gainful activity, the

Commissioner must next determine whether the claimant suffers from a severe

physical or mental impairment or combination of impairments that has lasted or is

expected to last for a continuous period of at least twelve months. 20 C.F.R. §

404.1520(a)(4)(ii).    If the claimant does not have a severe impairment or

combination of impairments, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(ii) and (c). At the second step, the ALJ determined

that during the relevant period Greene had the following severe impairments: history

of C5, C6, and C7 fusion; osteoarthritis; fibromyalgia; chronic pain syndrome;

lumbosacral spondylosis; status post lymph node excision; history of chronic

obstructive pulmonary disease; asthma; tobacco dependence; opioid dependence;

depression; and unspecified anxiety. (Tr. at 18).


                                           3
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 4 of 24




      If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment or combination of

impairments meets or equals one of the “Listings” found in 20 C.F.R. Part 404,

Subpart P, Appendix 1.       20 C.F.R. § 404.1520(a)(4)(iii).      If the claimant’s

impairment or combination of impairments meets or equals one of the Listings, the

Commissioner will find the claimant is disabled. Id. at § 404.1520(a)(4)(iii) and (d).

At the third step, the ALJ determined that during the relevant period Greene did not

have an impairment or combination of impairments that meets or medically equals

the severity of one of the Listings. (Tr. at 18-20).

      If the claimant’s impairment or combination of impairments does not meet or

equal one of the Listings, the Commissioner must determine the claimant’s residual

functional capacity (“RFC”) before proceeding to the fourth step. 20 C.F.R. §

404.1520(e). At the fourth step, the Commissioner will compare an assessment of

the claimant’s RFC with the physical and mental demands of the claimant’s past

relevant work. Id. at § 404.1520(a)(4)(iv) and (e). If the claimant is capable of

performing his past relevant work, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(iv).

      Before proceeding to the fourth step, the ALJ determined that during the

relevant period Greene had the RFC to perform a limited range of light work. (Tr.




                                           4
        Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 5 of 24




at 20-28).2 At the fourth step, the ALJ determined that during the relevant period

Greene was not able to perform his past relevant work. (Id. at 32).

       If the claimant is unable to perform his past relevant work, the Commissioner

must finally determine whether the claimant is capable of performing other work

that exists in substantial numbers in the national economy in light of the claimant’s

RFC, age, education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v) and

(g)(1). If the claimant is capable of performing other work, the Commissioner will

find the claimant is not disabled. Id. at § 404.1520(a)(4)(v) and (g)(1). If the

claimant is not capable of performing other work, the Commissioner will find the

claimant is disabled. Id. at § 404.1520(a)(4)(v) and (g)(1).

       At the fifth step, considering Greene’s age, education, work experience, and

RFC, the ALJ determined there were jobs existing in significant numbers in the

national economy, such as those of laundry worker, photocopy operator, and product

marker, that Greene could perform through his date last insured. (Tr. at 29-30).

Therefore, the ALJ concluded Greene was not disabled during the relevant period.

(Id. at 30).




2
  Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds” and may require “a good deal of walking or standing . . . or
. . . involve[] sitting most of the time with some pushing and pulling of arm or leg controls.” 20
C.F.R. § 404.1567(b).
                                                5
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 6 of 24




III. Standard of Review

      Review of the Commissioner’s decision is limited to a determination of

whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004).          A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007); Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983) (internal citations omitted).   Substantial evidence is “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id. A

district court must uphold factual findings supported by substantial evidence, even

if the preponderance of the evidence is against those findings. Miles v. Chater, 84

F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990)).

      A district court reviews the Commissioner’s legal conclusions de novo. Davis

v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s] failure to


                                         6
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 7 of 24




apply the correct law or to provide the reviewing court with sufficient reasoning for

determining that the proper legal analysis has been conducted mandates reversal.”

Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

IV. Discussion

      On appeal, Greene argues the ALJ erred by: (1) determining his Meniere’s

disease, narcolepsy, hip problems, and borderline personality disorder were non-

severe impairments; (2) assigning little-to-no weight to a form completed by Marion

Ruffing, a Licensed Professional Counselor and Licensed Mental Health Counselor,

and little weight to a “Comprehensive Vocational Assessment” performed by Anne

Herrington Darnell, a Licensed Professional Counselor and Certified Rehabilitation

Counselor; and (3) discrediting his testimony regarding his subjective symptoms.

(Docs. 11, 13).

      A. Non-Severe Impairments

      Step two of the sequential evaluation undertaken by an ALJ serves as a “filter”

or “screen” to weed out claims involving no severe impairment or combination of

impairments. Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987); Stratton v.

Bowen, 827 F.2d 1447, 1452, 1452 n.9 (11th Cir. 1987). “[T]he finding of any

severe impairment . . . is enough to satisfy the requirement of step two.” Jamison,

814 F.2d at 588 (emphasis added); see also Tuggerson-Brown v. Comm’r of Soc.

Sec., 572 F. App’x 949, 951 (11th Cir. 2014) (“Based on our precedent and the


                                         7
        Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 8 of 24




regulations . . . it is apparent that there is no need for an ALJ to identify every severe

impairment at step two.”). However, if a case advances beyond step two, an ALJ

must consider all impairments, severe or not, at later steps in the sequential

evaluation. Tuggerson-Brown, 572 F. App’x at 951; Gray v. Comm’r of Soc. Sec.,

550 F. App’x 850, 853 (11th Cir. 2013) (citing Bowen v. Heckler, 748 F.2d 629,

634-35 (11th Cir. 1984)). Accordingly, where an ALJ commits error at step two, the

error is harmless, provided the ALJ considers all impairments, severe or not, at later

steps of the sequential evaluation. See, e.g., Tuggerson-Brown, 572 F. App’x at 951-

52 (holding claimant could not demonstrate error where record demonstrated ALJ

considered severe and non-severe impairments after step two of sequential

evaluation); Gray, 550 F. App’x at 853-54 (holding any error in determining at step

two that claimant’s cervical spine impairment was not severe was harmless because

elsewhere in sequential evaluation ALJ specifically considered and discussed

symptoms claimant allegedly experienced because of that impairment); Delia v.

Comm’r of Soc. Sec., 433 F. App’x 885, 887 (11th Cir. 2011) (holding that while

ALJ erred in determining claimant’s mental impairments were not severe, error was

harmless because ALJ considered claimant’s mental impairments at steps three, four,

and five); Heatly v. Comm’r of Soc. Sec., 382 F. App’x 823, 824-25 (11th Cir. 2010)

(holding any error in failing to indicate severity of claimant’s chronic back pain at

step two was harmless because at step three ALJ discussed in detail claimant’s


                                            8
        Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 9 of 24




testimony and medical history, which included pain complaints).

      Here, any error the AJL committed by failing to identify Greene’s Meniere’s

disease, narcolepsy, hip problems, and borderline personality disorder as severe

impairments at step two is harmless because the ALJ considered these impairments

at later steps of the sequential evaluation.

      The ALJ stated he evaluated whether Greene had an “impairment or

combination of impairments” that met or equaled a Listing and considered “all

symptoms” in determining Greene’s RFC. (Tr. at 18-19, 21). “Under [Eleventh

Circuit] precedent, those statements are enough to demonstrate that the ALJ

considered all necessary evidence.” Tuggerson-Brown, 572 F. App’x at 952 (citing

Wilson v. Barnhart, 284 F.3d 1219, 1224-25 (11th Cir. 2002)).

      Consideration of Greene’s Meniere’s disease is further reflected in the ALJ’s

discussion of the diagnosis and associated alleged symptoms in that portion of his

opinion addressing Greene’s RFC. (Tr. at 23). Similarly, in formulating Greene’s

RFC, the ALJ explicitly referenced Greene’s narcolepsy diagnosis and discussed the

treatment Greene received for various types of pain, including pain associated with

his hips. (Id. at 22-23).

      Although the ALJ did not refer to Greene’s borderline personality disorder

diagnosis by name, he did explicitly consider the symptoms for which Greene sought

and received mental health treatment and cite to those portions of the administrative


                                           9
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 10 of 24




record at which Greene’s mental health treatment records, including those

containing a diagnosis of borderline personality disorder, can be found. (Id. at 19-

20, 25). This is true both for step three of the sequential analysis and the RFC

assessment. (Id. at 19-20, 23). Moreover, in evaluating Greene’s RFC, the ALJ

explicitly considered a form that, in turn, explicitly references Greene’s borderline

personality diagnosis and discusses the symptoms associated with that diagnosis.

(Id. at 24, 2441-45). This type of indirect discussion has been deemed sufficient to

demonstrate an ALJ considered a claimant’s impairments. See Alfarano v. Saul,

2020 WL 4808746, at *4 (M.D. Fla. Aug. 1, 2020), report and recommendation

adopted sub nom. Alfarano v. Comm’r of Soc. Sec., 2020 WL 4785455 (M.D. Fla.

Aug. 18, 2020) (holding record sufficiently demonstrated ALJ properly assessed

plaintiff’s impairments, even those not specifically found to be severe, where ALJ

cited medical records that collectively referenced may of the impairments plaintiff

claimed ALJ failed to address).

      Because the record demonstrates the ALJ considered Greene’s Meniere’s

disease, narcolepsy, hip problems, and borderline personality disorder after step two

of the sequential analysis, any error the ALJ committed by failing to identify these

impairments as severe is harmless. See, e.g., Tuggerson-Brown, 572 F. App’x at

951-52 (discussed supra); Gray, 550 F. App’x at 853-54 (same); Delia, 433 F. App’x

at 887 (same); Heatly, 382 F. App’x at 824-25(same).


                                         10
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 11 of 24




       B. Weight Assigned to Opinions Offered by Ruffing and Darnell

       Marion Ruffing completed a form on December 8, 2017, opining Greene has

“extreme” limitations in a variety of areas of mental functioning. (Tr. at 2441-45).

The form defines “extreme” as indicating the inability to function in an area

independently, appropriately, effectively, and on a sustained basis. (Id. at 2441). In

her “Comprehensive Vocational Assessment” dated July 24, 2015, Anne Herrington

Darnell offered the opinion Greene “has a Vocational Disability Rating or Loss of

Earning Capacity of 100%.” (Id. at 890-94). The ALJ assigned little-to-no weight

to Ruffing’s opinions and little weight to Darnell’s opinion. (Id. at 24-25, 27).

       Neither Ruffing nor Darnell was an “acceptable medical source” for purposes

of Greene’s disability determination. See SSR 06-03p (identifying an “acceptable

medical source”).3 While their opinions were due consideration by the ALJ, they

were not entitled to special significance. See id. (discussing consideration afforded

either opinion of medical source who is not an “acceptable medical source” or

opinion of non-medical source, as contrasted with opinion of “acceptable medical

source”); Farnsworth v. Soc. Sec. Admin., 636 F. App’x 776, 783-84 (11th Cir. 2016)



3
  The rules regarding the evaluation of medical evidence were amended by 82 Fed. Reg. 5844
(January 18, 2017). See also 82 Fed. Reg. 15132 (March 27, 2017) (amending and correcting the
final rules published at 82 Fed. Reg. 5844). This amendment included the rescission of SSR 06-
03p. See 82 Fed. Reg. 5844. The amended rules apply only to claims filed on or after March 27,
2017. See id. Because Greene’s claim was filed on July 31, 2015, the undersigned reviews the
denial of his claim under the pre-amendment versions of the rules regarding the evaluation of
medical evidence, including SSR 06-03p.
                                             11
        Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 12 of 24




(holding ALJ was not required to give opinions of mental health counselors, neither

of whom was an “acceptable medical source,” controlling weight over opinion of

“acceptable medical source”). The ALJ correctly noted neither Ruffing nor Darnell

was an “acceptable medical source,” nonetheless considered the opinions offered by

each, and articulated valid reasons, supported by substantial evidence, for

discounting the opinions. (Tr. at 24-25, 27). 4

       As a justification for discounting Ruffing’s opinions regarding Greene’s

mental functioning, the ALJ noted the opinions amounted to a determination of

Greene’s mental residual functional capacity, which is a determination solely for the

Commissioner to make. (Id. at 25). Similarly, the ALJ construed Darnell’s opinion

as equivalent to a determination Greene is incapable of working and noted such

determination is one solely for the Commissioner to make. (Id. at 27). The ALJ’s

interpretation of the opinions offered by Ruffing and Darnell is reasonable, and his

decision to discount those opinions based on that interpretation is supported by the

law applicable to Social Security proceedings. See Lawton v. Comm’r of Soc. Sec.,

431 F. App’x 830, 834 (11th Cir. 2011) (“A doctor’s opinion on dispositive issues

reserved to the Commissioner, such as whether the claimant is disabled or unable to


4
 The ALJ referred to Ruffing as a “non-medical source” and to Darnell as “not [a] medical source.”
(Tr. at 24, 27). Technically, Ruffing and Darnell each would be considered a medical source other
than an “acceptable medical source,” rather than a non-medical source. See SSR 06-03p.
However, this is a distinction without a difference for purposes of this review because the ALJ
evaluated the opinions offered by Ruffing and Darnell using criteria equally applicable to the
opinions of “other medical sources” and “non-medical sources.” See id.
                                               12
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 13 of 24




work, is excluded from the definition of a medical opinion and is not given special

weight, even if it is offered by a treating source, but the ALJ should still consider the

opinion.”) (citing 20 C.F.R. § 404.1527); Kelly v. Comm’r of Soc. Sec., 401 F. App’x

403, 407 (11th Cir. 2010) (holding ALJ was permitted to give little weight to letter

written by one of claimant’s treating physicians because it arguably offered only a

non-medical opinion on a matter reserved for the ALJ – namely, that claimant was

unable to return to work); Daniels v. Colvin, 2015 WL 2095754, at *4 (M.D. Ala.

May 5, 2015) (“[A] treating physician’s opinions on legal issues that are reserved to

the Commissioner are not considered medical opinions and are not entitled to any

special weight,” and those issues include opinions regarding a claimant’s residual

functional capacity.) (citing 20 C.F.R. § 404.1527).

        As an additional justification for discounting Ruffing’s opinions, the ALJ

found the opinions were inconsistent with Greene’s testimony and mental health

treatment records. (Id. at 24). This was a valid reason for discounting Ruffing’s

opinions, see SSR 06-03p (identifying consistency of opinion with other evidence

as factor to consider when weighing opinion of medical source that is not an

“acceptable medical source”); Szilvasi v. Comm’r, Soc. Sec. Admin., 555 F. App’x

898, 901 (11th Cir. 2014) (holding ALJ properly discounted opinions of medical

source that was not an “acceptable medical source,” where opinions were

inconsistent with record evidence), and it is supported by substantial evidence.


                                           13
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 14 of 24




Greene testified he is able to dress himself, cooks simple meals for himself using a

microwave or stove, takes care of two dogs, pays bills online, drives to doctors’

appointments and the pharmacy, shops for groceries, visits with a friend

approximately three times each week, and talks to his mother on the phone

approximately twice each week. (Tr. at 46-49, 76, 78-79, 264-65, 267). This

testimony is not consistent with the extreme limitations in mental functioning to

which Ruffing opined.

      The administrative record indicates Ruffing began treating Greene in July

2016. (Id. at 2548-49). While Greene reported experiencing pain, feeling sad, and

being unable to complete tasks, Ruffing’s treatment notes indicate Greene

consistently arrived on time, was dressed and groomed appropriately, had an

appropriate and congruent mood and affect, made adequate eye contact throughout

sessions, listened intently, readily offered feedback when questions were asked, and

was open to therapeutic interventions. (Id. at 2500-09, 2520-49). Moreover, while

Ruffing’s treatment notes suggest the progress Greene made in therapy was

inconsistent and, at times, stagnant (id. at 2500-09, 2520-49), the record from her

session with Greene on November 27, 2017, less than two weeks before she

completed the form at issue, indicates she referred Greene to a dialectical behavioral

therapy group for his “newly diagnosed” borderline personality disorder and

discussed with him ways it would help improve his daily functioning (id. at 2501).


                                         14
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 15 of 24




In short, Ruffing’s own records do not support the existence of the extreme

limitations in mental functioning to which she opined.

      For the foregoing reasons, the ALJ did not err in weighing the opinions offered

by Ruffing and Darnell.

      C. Subjective Symptoms Testimony

      A claimant may establish disability through testimony of pain or other

subjective symptoms. Brown v. Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991). To

do so, he must satisfy the three-part “pain standard” by showing (1) evidence of an

underlying medical condition and either (2) objective medical evidence that

confirms the severity of the alleged pain or other subjective symptoms arising from

that condition or (3) that the objectively determined medical condition is of such a

severity that it can reasonably be expected to give rise to the alleged pain or other

subjective symptoms. Id.; see also Taylor v. Acting Comm’r of Soc. Sec. Admin.,

2019 WL 581548, at *2 (11th Cir. 2019) (citing Dyer, 395 F.3d at 1210); 20 C.F.R.

§ 404.1529; SSR 16-3p. A claimant’s subjective testimony supported by medical

evidence that satisfies the pain standard is sufficient to support a finding of disability.

Brown, 921 F.2d at 1236 (citing Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir.

1987); MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th Cir. 1986); Landry v.

Heckler, 782 F.2d 1551, 1552 (11th Cir. 1986)).

      An ALJ may discredit a claimant’s testimony regarding his pain or other


                                            15
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 16 of 24




subjective symptoms provided he or she clearly articulates explicit and adequate

reasons for doing so. Brown, 921 F.2d at 1236; Taylor, 2019 WL 581548, at *2

(citing Dyer, 395 F.3d at 1210). In evaluating a claimant’s testimony and other

statements regarding the intensity, persistence, and limiting effects of his symptoms,

an ALJ considers all available evidence, including a claimant’s daily activities;

objective medical evidence; the type, dosage, and effectiveness of medication taken

to alleviate symptoms; and treatment other than medication received to relieve

symptoms. 20 C.F.R. § 404.1529(c).

      Greene testified he experiences debilitating pain in his neck, shoulders, arms,

hands, back, and hips, which causes him physical functional limitations and makes

him unable to concentrate; experiences stuffiness and pain in his ears, accompanied

by dizziness; is fatigued all of the time; has episodes where he is unable to prevent

himself from falling asleep; experiences persistent diarrhea; has unstable

relationships and trouble getting along with family and friends; is impulsive;

experiences intense episodes of anxiety; and becomes reclusive when his depression

worsens. (Tr. at 50-75). The ALJ determined that while Greene’s medically

determinable impairments could reasonably be expected to cause his alleged pain

and other subjective symptoms, Greene’s statements concerning the intensity,

persistence, and limiting effects of those symptoms were not entirely consistent with

the medical and other evidence of record. (Id. at 22).


                                         16
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 17 of 24




      The ALJ articulated multiple reasons for discrediting Greene’s testimony.

First, the ALJ determined the pain and associated inability to concentrate Greene

testified he experienced when using his hands and upper extremities, as well as the

mental limitations to which Greene testified, were not consistent with activities

endorsed by Greene. (Id. at 25). This was an appropriate reason to discount

Greene’s testimony regarding his pain and other subjective symptoms. See 20

C.F.R. § 404.1529(c)(3)(i); SSR 16-3p; Stacy v. Comm’r, Soc. Sec. Admin., 654 F.

App’x 1005, 1011 (11th Cir. 2016) (“[The claimant’s] daily activities, which

included feeding his dogs and going to the store, did not automatically imply that he

is not disabled, but that does not mean that the ALJ erred by considering those

activities as evidence of his ability to work in light of the other evidence in the

record.”).

      Moreover, it is supported by substantial evidence. As stated, Greene testified

his activities of daily living include using a microwave and the Internet, shopping,

and driving.   Additionally, as noted by the ALJ, the record indicates that in

December 2013, Greene was able to replace duct work on a house; in December

2016, Greene was able to climb on to a roof to unclog a gutter between

thunderstorms and clean up after puppies; and in October 2017, Greene was able to

clean out his garage.     (Tr. at 654, 2350, 2446).      Although Greene reported

experiencing pain after completing some of these tasks (id. at 2350, 2446), the record


                                         17
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 18 of 24




does not indicate the pain was disabling.

      Second, as an additional reason for discounting Greene’s testimony regarding

the effects of his mental impairments, the ALJ noted that testimony was inconsistent

with Greene’s presentation, reported functioning, and receptivity to therapeutic

inventions, as documented in his mental health treatment records. (Id. at 25). This

was an appropriate consideration in evaluating Greene’s subjective symptoms

testimony. See 20 C.F.R. § 404.1529(c)(2) and (3); SSR 16-3p. The mental health

treatment records that constituted substantial evidence supporting the ALJ’s decision

to discount Dr. Ruffing’s opinions also constitute substantial evidence supporting

the AJL’s decision to discount Greene’s testimony regarding the subjective

symptoms associated with his mental impairments. Additionally, as noted by the

ALJ, Greene was able to assume a parental role in relation to his nephew for some

period of time in or around February and March 2016, which he reported enjoying,

and was able to take a family vacation in June 2016. (Id. at 2551, 2555, 2557-58).

Although there was conflict associated with the endeavors, Greene’s ability to

participate in them supports the ALJ’s negative credibility finding.

      Third, the ALJ determined the medical record showed conservative treatment

recommendations that did improve many of Greene’s subjective symptoms. (Id. at

25). This was an appropriate reason to discount Greene’s testimony regarding his

pain and other subjective symptoms. See 20 C.F.R. § 404.1529(c)(3)(iv) and (v);


                                            18
        Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 19 of 24




SSR 16-3p; Draughton v. Comm’r, Soc. Sec. Admin., 706 F. App’x 517, 520 (11th

Cir. 2017) (holding conservative nature of claimant’s treatment supported ALJ’s

decision to discredit claimant’s testimony regarding his pain); Doig v. Colvin, 2014

WL 4463244, at *4 (M.D. Fla. Sept. 10, 2014) (“The meaning of ‘conservative

treatment’ is well known; it includes any mode of treatment which is short of

surgery. Treatment with medication, whether prescribed or over-the-counter, and

steroid injections is still conservative treatment, i.e., not surgery.”). 5

       Moreover, it is supported by substantial evidence. Greene’s rheumatologist

consistently prescribed exercise to treat Greene’s arthritis and fibromyalgia. (Tr. at

777, 795, 797, 798, 800, 802, 814, 2265, 2284, 2359, 2373, 2374, 2382, 2432).

During a February 20, 2014 appointment, Greene’s rheumatologist discussed with

Greene that he was unlikely to see very good improvement of his symptoms without

exercise.     (Id. at 800).      In a treatment note dated July 10, 2015, Greene’s

rheumatologist went so far as to state, “Really the only thing that will probably help




5
  Greene cites Henry v. Comm’r of Soc. Sec., 803 F.3d 1264 (11th Cir. 2015), to support an
argument conservative treatment was not an appropriate reason for discounting his subjective
symptoms testimony, absent further factual development. (Doc. 13 at 17-18). In Henry, the
Eleventh Circuit held an ALJ’s negative credibility determination was not supported by substantial
evidence because the ALJ failed to fully and fairly develop the record as to the claimant’s financial
ability to pursue a more rigorous course of treatment. 802 F.3d at 1269. “Instead, the ALJ focused
on the absence of aggressive treatment as a proxy for establishing disability.” Id. By contrast,
here, the ALJ did not discount Greene’s subjective symptoms testimony because he did not seek
anything more than conservative treatment but, rather, because his treating physicians consistently
recommended conservative treatment, and such conservative treatment improved his symptoms.
Accordingly, Greene’s reliance on Henry is unavailing.
                                                19
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 20 of 24




him is to exercise.” (Id. at 777). When Greene complied with this conservative

treatment recommendation, such as by participating in water therapy, he noted

meaningful improvement of his symptoms. Greene attended water therapy regularly

between August and October 2016 and, upon discharge, reported having “a lot less

pain since coming for skilled PT interventions” and “doing much better overall just

because of physical therapy.” (Id. at 2360, 2362-63, 2365-67).

       An oncologist prescribed non-steroidal anti-inflammatory drugs (“NSAIDs”)

to treat Greene’s arthritis in March 2014 and noted in March 2015 that the condition

remained under good control with this treatment plan. (Id. at 934, 948).6 The

oncologist also prescribed monthly B12 shots in March 2014 to address Greene’s

fatigue, and Greene reported in March 2015 that his fatigue had improved with this

treatment plan. (Id. at 934, 948).

       Greene regularly received pain management care from Tennessee Valley Pain

Consultants (“TVPC”) between February 2014 and November 2016. The treatment

he received at TVPC included steroid injections, nerve blocks, and narcotic pain

medication. The record indicates these treatment modalities provided Greene with

significant relief from his neck, shoulder, and back pain. (Id. at 1004, 1007, 1015,

1026-27, 1039, 1046, 1063, 1074, 1079, 1086, 1113, 1476, 1499-1500, 1510, 1513,



6
  Greene was referred to an oncologist for evaluation of a mass in his neck that did not prove
cancerous.
                                             20
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 21 of 24




1534-35, 1546, 1552, 2021, 2040, 2082, 2101, 2131). For example, treatment notes

dated February and July 2014 state Greene had done “very well” with steroid

injections in his neck, which allowed him to be “much more active” and “engage

[in] life much more,” and that he was “pleased” with the results. (Id. at 1079, 1113).

A treatment note dated November 2014 states the last steroid injection Greene

received in his back gave him “excellent relief overall” and that he was “very pleased

with his results and his ability to be more active.” (Id. at 1046). A treatment record

dated July 2015 notes the last steroid injection Greene received in his back “helped

him quite a bit” and “allowed him to be much more active” and that he consequently

experienced “less pain overall.” (Id. at 1007). A treatment note dated April 2016

states Greene had “always done very well” with steroid injections in his neck. (Id.

at 2021). A treatment note dated June 2016 states Greene experienced “very good

relief” from steroid injections in his back, which allowed “better standing, lifting,

walking, and daily activities.” (Id. at 2040). Finally, when Greene returned to TVPC

in November 2017 after a hiatus of approximately one year, he reported experiencing

a 75% reduction in his neck pain for five months after his last steroid injection, that

he was “very pleased overall,” that his function status was better, and that his qualify

of life was “much improved.” (Id. at 2131). Additionally, Greene reported narcotic

pain medication was working well to manage his pain, until TVPC ceased

prescribing it in January 2015 after Greene twice tested positive for


                                          21
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 22 of 24




tetrahydrocannabinol (“THC”), the main psychoactive compound in cannabis. (Id.

at 1039, 1063, 1074, 1086).

      Greene regularly received pain management care from Alabama Pain Center,

also known as Covenant Pain Center, between December 2015 and November 2017.

His treatment at this pain center included steroid injections and narcotic pain

medication. He reported experiencing good relief from the medication. (Id. at 1912,

1914, 1916, 1918, 1920, 1922, 1924, 1927, 1931, 1936, 1938, 1940, 1942, 1946,

1960, 1970, 1973, 1997, 2000). For example, in January and July 2016, he reported

experiencing a 60% reduction in pain for 3 hours; in November 2016 and March

2017, he reported experiencing a 70% reduction in pain for between 4 and 5 hours;

in May 2017, he reported experiencing an 80% reduction in pain for 5.5 hours; and

in November 2017, he reported experiencing a 60% reduction in pain for 4 hours.

(Id. at 1910, 1936, 1946, 1970, 2000). A treatment note dated May 2017 states

Greene had experienced a “fairly dramatic improvement of his low back pain and

right buttock/hip/thigh pain with lumbar facet injection therapy,” reporting a 90%

reduction in pain since an injection earlier that month that was lasting. (Id. at 1972).

      As a fourth reason for discrediting Greene’s subjective symptoms testimony,

the ALJ noted Greene’s doctors did not note they observed him to be in the

moderately severe-to-severe pain he alleges. (Id. at 23, 27). This was an appropriate

reason to discount Greene’s testimony regarding his pain and other subjective


                                          22
      Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 23 of 24




symptoms. See 20 C.F.R. § 404.1529(c)(2) and (3); SSR 16-3p; Duval v. Comm’r

of Soc. Sec., 628 F. App’x 703, 711-12 (11th Cir. 2015) (holding ALJ properly

discredited claimant’s testimony regarding his degree of impairment where that

testimony was not consistent with objective medical evidence); Hernandez v.

Comm’r of Soc. Sec., 523 F. App’x 655, 657 (11th Cir. 2013) (same).

      Moreover, it is supported by substantial evidence.        Although Greene

frequently complained of pain to his treating physicians, those physicians

consistently noted during the relevant period that Greene did not appear to be in

distress and, upon performing physical exams, documented either normal

musculoskeletal findings or only mil-to-moderate abnormalities. (Tr. at 543, 545,

593, 596, 614, 616, 618, 620, 626, 628, 1000-01, 1005, 1016-17, 1023, 1028, 1035-

36, 1040-41, 1050, 1055, 1059, 1064-65, 1070-71, 1075-76, 1083, 1087, 1091-92,

1096, 1102-03, 1479, 1495-96, 1500-01, 1514, 1521, 1530-31, 1536, 1549, 1723,

1783, 1842, 1950, 1956, 1966, 1979, 1991, 2024-25, 2031, 2043, 2050, 2063, 2068,

2074, 2085-86, 2092, 2104, 2111, 2121-22, 2128, 2134-35, 2142, 2157, 2159-60,

2164-65, 2202, 2212, 2223, 2227, 2248).

      Greene spends much of his initial and reply briefs citing evidence he claims

supports: (1) a determination his Meniere’s disease, narcolepsy, hip problems, and

borderline personality disorder are severe impairments; (2) the opinions offered by

Ruffing and Darnell; and (3) his subjective symptoms testimony. However, as


                                        23
       Case 5:19-cv-00814-SGC Document 15 Filed 10/06/20 Page 24 of 24




stated, the relevant question is not whether evidence supports Greene’s arguments

but whether substantial evidence supports the ALJ’s determination. See Moore, 405

F.3d at 1213 (discussing “narrowly circumscribed” nature of appellate review);

Henry, 802 F.3d at 1268 (“[W]e review the ALJ’s decision for substantial evidence,

but neither make credibility determinations of our own nor re-weigh the evidence.”).

Moreover, “ ‘there is no rigid requirement that the ALJ specifically refer to every

piece of evidence in his decision, so long as the AJL’s decision . . . is not a broad

rejection which is not enough to enable [a reviewing court] to conclude that the AJL

considered [the claimant’s] medical condition as a whole.’” Mitchell v. Comm’r,

Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014) (citing Dyer, 395 F.3d at 1211).

In this case, a thorough review of the ALJ’s opinion and the entire evidentiary record

confirms the ALJ applied the proper legal standards, considered Greene’s medical

condition as a whole, and that substantial evidence supports his decision.

V. Conclusion

      Having reviewed the administrative record and considered all the arguments

presented by the parties, the undersigned finds the Commissioner’s decision is due

to be AFFIRMED. A separate order will be entered.

      DONE this 6th day of October, 2020.

                                              ______________________________
                                              STACI G. CORNELIUS
                                              U.S. MAGISTRATE JUDGE


                                         24
